Exhibit 10.2
WALGREEN CO. EXECUTIVE
DEFERRED PROFIT-SHARING PLAN
(As Amended and Restated Effective January 1, 2012)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I INTRODUCTION
    1  
1.1. Name and Purpose
    1  
1.2. Effective Date and Plan Year
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    2  
3.1. Eligibility
    2  
3.2. Status under ERISA
    2  
 
       
ARTICLE IV DEFERRAL OF COMPENSATION
    2  
4.1. Participant Deferral Credits
    2  
4.2. Deferral Elections
    3  
4.3. Vesting
    3  
 
       
ARTICLE V EMPLOYER PROFIT-SHARING CREDITS
    3  
5.1. Amount of Employer Profit Sharing Credits
    3  
5.2. Vesting
    3  
 
       
ARTICLE VI PLAN ACCOUNTING
    4  
6.1. Accounts
    4  
6.2. Adjustments to Participant Accounts
    4  
 
       
ARTICLE VII PAYMENT OF BENEFITS
    4  
7.1. Payment of Account Balances
    4  
7.2. Time and Manner of Payment of Grandfathered Account
    4  
7.3. Time and Manner of Payment of Non-Grandfathered Account
    5  
7.4. Effect on Other Benefit Plans
    7  
7.5. Facility of Payment
    7  
7.6. Effect of Payment
    7  
7.7. Withholding for Taxes
    7  
 
       
ARTICLE VIII ADMINISTRATION
    7  
8.1. Administration
    7  
8.2. Claims Procedures
    7  
 
       
ARTICLE IX AMENDMENT AND TERMINATIONS
    8  
9.1. Amendment or Termination
    8  
 
       
ARTICLE X MISCELLANEOUS
    8  
10.1. Non-Alienation
    8  
10.2. Employment Rights
    8  
10.3. Trust Fund
    8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.4. Successors
    8  
10.5. Controlling Law
    8  
10.6. Severability
    9  
10.7. Section 409A
    9  

-ii-



--------------------------------------------------------------------------------



 



WALGREEN CO. EXECUTIVE
DEFERRED PROFIT-SHARING PLAN
(As Amended and Restated Effective January 1, 2012)
ARTICLE I
INTRODUCTION
     1.1. Name and Purpose. Walgreen Co. (the “Company”) established the
Walgreen Co. Executive Deferred Profit Sharing Plan (the “Plan”), effective
January 1, 1990, for the benefit of eligible employees. The Plan was amended and
restated in its entirety effective January 1, 2003, and was further amended
effective as of January 1, 2005 and January 1, 2008. The Plan is hereby further
amended and restated in its entirety, effective as of January 1, 2012, as set
forth herein. The purpose of the Plan, as amended and restated herein, is to
provide eligible employees with the opportunity to defer compensation on a
pre-tax basis, and to receive Employer Profit-Sharing Credits.
     1.2. Effective Date and Plan Year. The Effective Date of the amended and
restated Plan is January 1, 2012. The Plan shall be administered on a calendar
year basis (the “Plan Year”).
ARTICLE II
DEFINITIONS
     2.1. “Account” means the recordkeeping account established by the
Administrators pursuant to Article VI to record a Participant’s accrued benefit
under the Plan.
     2.2. “Administrators” means the persons appointed to administer the Plan
pursuant to Section 8.1.
     2.3. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
     2.4. “Deferral Credits” means the portions of a Participant’s base salary
and/or bonus, if any, that he or she elects to defer under Article IV.
     2.5. “Deferral Election” means an election by a Participant to defer base
salary and/or bonuses in accordance with the provisions of Article IV.
     2.6. “Earnings Gains and Losses” means the amount of earnings, gains,
losses and expenses debited or credited to a Participant’s Account pursuant to
Section 6.2.
     2.7. “Employee Deferral Subaccount” means the portion of a Participant’s
Account consisting of Deferral Credits and Earnings Gains and Losses thereon.

1



--------------------------------------------------------------------------------



 



     2.8. “Employer Profit-Sharing Credits” means the amounts credited to a
Participant’s Employer Profit-Sharing Subaccount pursuant to Article V.
     2.9. “Employer Profit-Sharing Subaccount” means the portion of a
Participant’s Account consisting of Employer Profit-Sharing Credits and Earnings
Gains and Losses thereon.
     2.10. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.
     2.11. “Grandfathered Account” means the portion of a Participant’s Account
that were credited to the Account and became fully vested prior to January 1,
2005.
     2.12. “Non-Grandfathered Account” means the portion of a Participant’s
Account that is not a Grandfathered Account.
     2.13. “Plan Year” means the calendar year.
     2.14. “Profit-Sharing Plan” means the Walgreen Profit-Sharing Retirement
Plan, as amended and restated effective January 1, 2010.
     2.15. “Profit-Sharing Plan Compensation Limitation” means the limitation
imposed by Section 401(a)(17) of the Code on the amount of a Participant’s
compensation that may be taken into account under the Profit-Sharing Plan.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1. Eligibility. Each employee of the Company or one of its subsidiaries
who is a participant in the Profit-Sharing Plan shall be eligible to become a
Participant in the Plan if the employee’s “Salary Conversion Contributions”
under Section 4.1 of the Profit-Sharing Plan are limited by the Profit-Sharing
Plan Compensation Limitation.
     3.2. Status under ERISA. The Plan is an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. The Board of Directors of the Company may terminate the Plan
or remove certain employees as Participants if it is determined by the United
States Department of Labor, a court of competent jurisdiction, or an opinion of
counsel, that the Plan constitutes an employee pension benefit plan within the
meaning of Section 3(2) of ERISA which is not so exempt.
ARTICLE IV
DEFERRAL OF COMPENSATION
     4.1. Participant Deferral Credits. A Participant may elect to defer under
the Plan any amount he or she is unable to contribute on a pre-tax basis to the
Profit-Sharing Plan due to

2



--------------------------------------------------------------------------------



 



application of the Profit-Sharing Plan Compensation Limitation by filing a
Deferral Election in accordance with Section 4.2. The amount of such deferral
shall not be in excess of 50 percent of the Participant’s base salary (as in
effect at the time the election is made) and 85 percent of the Participant’s
annual bonus. Deductions will be made pursuant to such Deferral Election during
any Plan Year following the date the Participant’s compensation under the
Profit-Sharing Plan reaches the Profit-Sharing Plan Compensation Limitation. The
deferral applicable to base pay shall be reduced in substantially equal amounts
from the base salary otherwise periodically payable to the Participant over the
Plan Year (or over a portion of such Plan Year as deemed administratively
practicable). All Deferral Credits shall be credited to the Participant’s
Employee Deferral Subaccount.
     4.2. Deferral Elections. A Participant’s Deferral Election shall be in
writing (or by electronic means established by the Administrators), and must be
made during the election period established by the Administrators which period
shall end no later than the day preceding the first day of the Plan Year in
which the base salary or bonus is earned. An employee who first becomes a
Participant in the Plan on or after the first day of a Plan Year may make a
Deferral Election within 30 days after he or she first becomes a Participant, if
and to the extent permitted by Code Section 409A; provided, however, that such
Deferral Election shall only apply to base salary and bonuses earned after the
Participant’s Deferral Election is received by the Administrators. All Deferral
Elections shall become irrevocable as of the end of the deferral election
period.
     4.3. Vesting. A Participant shall at all times be 100 percent vested in
amounts credited to his or her Employee Deferral Subaccount.
ARTICLE V
EMPLOYER PROFIT-SHARING CREDITS
     5.1. Amount of Employer Profit Sharing Credits. For each Plan Year, each
Participant’s Employer Profit-Sharing Subaccount shall be credited with the sum
of the following amounts:

  (a)   the additional amount that would have been allocated to the
Participant’s “Employer Contribution Account” under the Profit-Sharing Plan
(including a share of certain deemed forfeitures) if the Profit-Sharing Plan
Compensation Limitation did not apply; and     (b)   such additional amount as
determined each year by resolution of the Company’s Board of Directors (or its
delegate) to each Participant who qualifies for such additional credit based on
the criteria set forth in such resolution.

     5.2. Vesting. A Participant shall be vested in his or her Employer
Profit-Sharing Subaccount to the same extent as the Participant is vested in his
or her Employer Contribution Account under the Profit-Sharing Plan.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
PLAN ACCOUNTING
     6.1. Accounts. The Company shall establish and maintain a recordkeeping
account (the “Account”) in the name of each Participant, which Account shall be
comprised of the Employee Deferral Subaccount and the Employer Profit-Sharing
Subaccount. A Participant’s Account shall at all times be reflected on the
Company’s books as a general unsecured and unfunded obligation of the Company,
and the Plan shall not give any person any right or security interest in any
asset of the Company nor shall it imply any trust or segregation of assets by
the Company.
     6.2. Adjustments to Participant Accounts.

  (a)   General. The amounts credited to a Participant’s Account shall be
adjusted to reflect the Earnings Gains and Losses that would have been debited
or credited to such amounts had they been allocated to the Participant’s
accounts under the Profit-Sharing Plan and invested in the same manner as such
accounts are invested thereunder. Such adjustment shall be determined by the
Administrators, and their determination shall be final and conclusive.     (b)  
Timing of Adjustments and Credits. All credits and adjustments to a
Participant’s Account shall be made within reasonable proximity to the dates
such credits and adjustments would have been made if they were effected under
the Profit-Sharing Plan.

ARTICLE VII
PAYMENT OF BENEFITS
     7.1. Payment of Account Balances. A Participant who incurs a separation
from service with the Company, dies or becomes disabled shall be entitled to
payment of the vested portion of his or her Account at the time and in the
manner provided in Section 7.2 below. For purposes of this Article VII, the
terms ‘separation from service’ and ‘disabled’ shall have the meanings set forth
in Code Section 409A. If a Participant is not 100 percent vested in his or her
Employer Profit-Sharing Subaccount at the time of the distribution event, the
non-vested portion shall be forfeited.
     7.2. Time and Manner of Payment of Grandfathered Account Balances. The
Administrators, in their sole discretion, shall determine the time and manner in
which a Participant’s Grandfathered Account balance shall be distributed, which
may include the methods permitted under the Profit-Sharing Plan.

4



--------------------------------------------------------------------------------



 



     7.3. Time and Manner of Payment of Non-Grandfathered Account Balances.

  (a)   Following a Participant’s separation from service or disability,
distribution of the portion of the Participant’s Non-Grandfathered Account
credited to his or her Employer Profit-Sharing Subaccount shall be made as
follows:

  (i)   If the portion of the Participant’s Non-Grandfathered Account balance
credited to his or her Employer Profit-Sharing Subaccount (without taking into
account any Company matching contributions credited following separation from
service, death or disability) is less than the Lump-Sum Threshold (as defined
below), then such portion of the Participant’s Non-Grandfathered Account shall
be paid to the Participant (or in the event of the Participant’s death, to his
or her designated beneficiary) in one lump sum as of the date of the
distributable event, or as soon as practicable thereafter, but in no event later
than the later of (i) the last day of the calendar year in which the
distribution event occurs, or (ii) the date which is 2-1/2 months following the
distribution event.     (ii)   If the portion of the Participant’s
Non-Grandfathered Account balance credited to his or her Employer Profit-Sharing
Subaccount (without taking into account any Company matching contributions
credited following separation from service, death or disability) is equal to or
greater than the Lump-Sum Threshold (as defined below), then such portion of the
Participant’s Non-Grandfathered Account shall be paid to the Participant (or in
the event of the Participant’s death, to his or her designated beneficiary) in
monthly installments beginning on the date of the distribution event, or as soon
as practicable thereafter, but in no event later than the later of (i) the last
day of the calendar year in which the distribution event occurs, or (ii) the
date which is 2-1/2 months following the distribution event. Each monthly
installment shall equal the Lump-Sum Threshold divided by 12.     (iii)   For
purposes of this Section 7.3(a), “Lump-Sum Threshold” shall equal $50,000 if the
Participant is age 55 or older or shall equal $100,000 if the Participant is
under age 55; provided that, beginning in 2007, these $50,000 and $100,000
thresholds shall be increased each year by $2,000 and $4,000, respectively. For
purposes of this Section 7.3(a), the determination of which Lump-Sum Threshold
amount shall apply and the comparison of this Threshold to the Participant’s
Account balance shall be made as of the date of the distribution event.

5



--------------------------------------------------------------------------------



 



  (b)   Following a Participant’s separation from service or disability,
distribution of the portion of the Participant’s Non-Grandfathered Account that
is credited to his or her Employee Deferral Subaccount shall be made in
accordance with one of the following options, as elected by the Participant:

  (i)   A single lump sum payment, to be made as soon as practicable following
the date of the Participant’s separation from service; or     (ii)   Annual
installments over a period of 5, 10, 15 or 20 years, as elected by the
Participant, with the first installment being calculated as soon as practicable
following the Plan Year in which such separation from service occurs, and
payment made as soon as practicable thereafter, except as provided below with
respect to subsequent changes. A Participant may make a distribution election
under this Subsection 7.3(b) at the time the Participant makes his or her
Deferral Election under Section 4.2; provided, however, that if no such election
is made, the Participant shall be deemed to have elected payment under paragraph
(b)(i) above. Once made, the Participant may subsequently change his or her
election to an allowable alternative payout period by submitting a new election
form to the Administrators, provided that any such new election form (i) shall
be made at least 12 months in advance of the originally-scheduled distribution
date and may not take effect for at least 12 months after the date the new
election is made, (ii) shall not accelerate the time or schedule of any payment,
except as permitted under Treasury regulations, and (iii) except with respect to
distributions on account of death or disability, shall provide for an additional
deferral period that is not less than 5 years from the date distribution would
have otherwise been made.

  (c)   Notwithstanding any provision of the Plan to the contrary, distributions
to key employees (within the meaning of Code Section 416(i)) on account of a
separation from service for reasons other than death or disability (within the
meaning of Code Section 409A) shall not be made earlier than the date which is
six months after such separation from service. For purposes of this Subsection
7.3(c), the determination of who is a key employee shall be made during the
90 day period following the close of each calendar year, based on total
compensation and job position for the preceding calendar year, and shall apply
for the period beginning on April 1 following such 90 day period and ending the
following March 31.     (d)   If a Participant dies prior to the time that his
or her entire Account has been distributed, such Account, or remaining Account
balance, shall be distributed to the Participant’s Beneficiary in a lump sum as
soon as practicable.

6



--------------------------------------------------------------------------------



 



     7.4. Effect on Other Benefit Plans. Amounts credited to or paid from the
Employer Profit-Sharing Subaccount of the Plan shall not be considered to be
compensation for the purposes of any qualified plan maintained by the Company.
The treatment of such amounts under other employee benefit plans or programs
shall be determined pursuant to the provisions of such plans or programs.
     7.5. Facility of Payment. If the Participant or his or her beneficiary is
entitled to payments under the Plan and in the opinion of the Administrators
such person becomes in any way incapacitated so as to be unable to manage his or
her financial affairs, the Company may make payments to the Participant’s or
beneficiary’s legal representative or similar person, to a custodian under the
Uniform Gifts or Transfers to Minors Act of any state, or in such other manner
for the benefit of the Participant or beneficiary that the Trustees consider
advisable. Any payments made in accordance with the preceding sentence shall be
a full and complete discharge of any liability for such payment hereunder. Upon
a Participant’s death, payment under the Plan shall be made to the beneficiary
or beneficiaries for such Participant under the Profit-Sharing Plan. Any
payments made in accordance with the preceding sentences shall be a full and
complete discharge of any liability for such payments hereunder.
     7.6. Effect of Payment. The full payment of a Participant’s benefit under
the Plan shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s beneficiary) with respect to the
operation of the Plan, and the Participant’s (and Participant’s beneficiary’s)
rights under the Plan shall terminate.
     7.7. Withholding for Taxes. The Company may withhold from any payment made
by it under the Plan such amount or amounts as may be required for purposes of
complying with the tax withholding or other provisions of the Code or the Social
Security Act or any state’s income tax act or for purposes of paying any estate,
inheritance or other tax attributable to any amounts payable hereunder.
ARTICLE VIII
ADMINISTRATION
     8.1. Administration. The Plan shall be administered by the Trustees of the
Profit-Sharing Plan, who will have, to the extent appropriate, the same powers,
rights, duties, obligations and indemnity with respect to the Plan as they do
with respect to the Profit-Sharing Plan. Consistent with such rights under the
Profit-Sharing Plan, each determination provided for under the Plan shall be
made by the Administrators under such procedures as may from time to time be
prescribed by them, and shall be made in their absolute discretion. Any such
determination shall be conclusive on all persons.
     8.2. Claims Procedures. If a Participant or his or her beneficiary is
denied all or a portion of an expected benefit under the Plan for any reason, he
or she may file a claim (and

7



--------------------------------------------------------------------------------



 



thereafter appeal any denied claim) in accordance with the procedures set forth
in the Summary Plan Description for the Profit-Sharing Plan, which are
incorporated by reference herein for this purpose.
ARTICLE IX
AMENDMENT AND TERMINATIONS
     9.1. Amendment or Termination. The Company may, in its sole discretion,
terminate or amend the Plan at any time. No such termination or amendment shall
change the then existing credits to or adjustments of a Participant’s Account or
alter his or her right to receive a distribution thereof in accordance with
Article VII; provided, however, that if the Company is liquidated, it shall have
the exclusive right to determine the value of each Participant’s Account, as of
a date established by the Administrators and to pay any unpaid distributions in
any manner which such Administrators determine to be just and equitable.
ARTICLE X
MISCELLANEOUS
     10.1. Non-Alienation. All rights and benefits under the Plan are personal
to the Participant, and neither the Plan nor any right or interest of a
Participant or any person arising under the Plan is subject to voluntary or
involuntary alienation, sale, transfer, or assignment without the Company’s
consent.
     10.2. Employment Rights. The Plan is not a contract of employment, and
participation in the Plan will not give any Participant the right to be retained
in the employ of the Company, nor any right or claim to any benefit under the
Plan, unless the right or claim has specifically accrued under the Plan.
     10.3. Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Administrators may approve, for
the purpose of assisting in the payment of such benefits. Although such a trust
shall be irrevocable, its assets shall be held for payment of all of the
Company’s general creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.
     10.4. Successors. Unless otherwise agreed to, the Plan is binding on and
will inure to the benefit of any successor to the Company, whether by way of
merger, consolidation, purchase or otherwise.
     10.5. Controlling Law. The Plan shall be construed in accordance with the
laws of the State of Illinois.

8



--------------------------------------------------------------------------------



 



     10.6. Severability. If any provision of the Plan shall be found to be
invalid or unenforceable by a court of competent jurisdiction, the validity or
enforceability of the remaining provisions of the Plan shall remain in full
force and effect.
     10.7. Section 409A. To the extent that any portion of the Plan is subject
to the rules under Code Section 409A, such portion of the Plan is not intended
to result in acceleration of income recognition or imposition of penalty taxes
by reason of Code Section 409A, and the terms of such portion of the Plan shall
be interpreted in a manner (and such portion of the Plan may be amended to the
extent determined necessary or appropriate by the Company) to avoid such
acceleration and penalties. The Company may modify the time at which any Account
balance will be vested or distributed if it determines that such modification
may be necessary to avoid acceleration of tax or imposition of penalties under
Code Section 409A. Regardless of whether the Company modifies or fails to modify
the time at which any Account balance is vested or distributed, each Participant
shall be solely liable for any taxes, penalties and interest (including without
limitation those imposed under Code Section 409A) incurred with respect to all
amounts credited to the Participants under the Plan.

9